Exhibit 10.5

WEYERHAEUSER COMPANY

2004 LONG-TERM

INCENTIVE PLAN

(As Amended and Restated Effective December 8, 2010)



--------------------------------------------------------------------------------

WEYERHAEUSER COMPANY

2004 LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective December 8, 2010)

 

SECTION 1.

  PURPOSE AND ESTABLISHMENT    1 1.1   PURPOSE    1 1.2   REPLACEMENT PLAN    1

SECTION 2.

  DEFINITIONS    1

SECTION 3.

  ADMINISTRATION    5 3.1   ADMINISTRATION OF THE PLAN    5 3.2   ADMINISTRATION
AND INTERPRETATION BY COMMITTEE    5

SECTION 4.

  SHARES SUBJECT TO THE PLAN    5 4.1   AUTHORIZED NUMBER OF SHARES    5 4.2  
SHARE USAGE    7 4.3   LIMITATIONS    7

SECTION 5.

  ELIGIBILITY    8

SECTION 6.

  AWARDS    8 6.1   FORM AND GRANT OF AWARDS    8 6.2   EVIDENCE OF AWARDS    8

SECTION 7.

  OPTIONS    8 7.1   GRANT OF OPTIONS    8 7.2   OPTION EXERCISE PRICE    8 7.3
  TERMS OF OPTIONS    8 7.4   EXERCISE OF OPTIONS    8 7.5   PAYMENT OF EXERCISE
PRICE    9 7.6   POST-TERMINATION EXERCISE    9 7.7   INCENTIVE STOCK OPTIONS   
9

SECTION 8.

  STOCK APPRECIATION RIGHTS    10 8.1   GRANT OF STOCK APPRECIATION RIGHTS    10
8.2   PAYMENT OF SAR AMOUNT    10

SECTION 9.

  RESTRICTED STOCK AND STOCK UNITS    10 9.1   GRANT OF RESTRICTED STOCK AND
STOCK UNITS    10 9.2   ISSUANCE OF SHARES    10 9.3   DIVIDENDS AND
DISTRIBUTIONS    10

SECTION 10.

  PERFORMANCE SHARES AND PERFORMANCE UNITS    11 10.1   GRANT OF PERFORMANCE
SHARES    11 10.2   GRANT OF PERFORMANCE UNITS    11

SECTION 11.

  PERFORMANCE CRITERIA    12 11.1   AWARDS SUBJECT TO PERFORMANCE GOALS    12
11.2   USE AND CALCULATION OF PERFORMANCE CRITERIA    12

SECTION 12.

  OTHER STOCK OR CASH BASED AWARDS    12

SECTION 13.

  WITHHOLDING    12



--------------------------------------------------------------------------------

 

SECTION 14.

  ASSIGNABILITY    13

SECTION 15.

  AMENDMENT AND TERMINATION    13 15.1   AMENDMENT, SUSPENSION OR TERMINATION OF
THE PLAN    13 15.2   TERM OF THE PLAN    13 15.3   CONSENT OF PARTICIPANT    13

SECTION 16.

  GENERAL    14 16.1   NO INDIVIDUAL RIGHTS    14 16.2   ISSUANCE OF SHARES   
14 16.3   NO RIGHTS AS A SHAREHOLDER    14 16.4   COMPLIANCE WITH LAWS AND
REGULATIONS    15 16.5   PARTICIPANTS IN OTHER COUNTRIES    15 16.6   NO TRUST
OR FUND    16 16.7   SUCCESSORS    16 16.8   SEVERABILITY    16 16.9   CHOICE OF
LAW    16 16.10   TREATMENT OF AWARDS FOLLOWING A CHANGE IN CONTROL    16

SECTION 17.

  EFFECTIVE DATE    17

 

ii



--------------------------------------------------------------------------------

WEYERHAEUSER COMPANY

2004 LONG-TERM INCENTIVE PLAN

(As Amended And Restated Effective December 8, 2010)

SECTION 1. PURPOSE AND ESTABLISHMENT

1.1 Purpose

The purposes of this 2004 Long-Term Incentive Plan (the “Plan”) is to promote
the interests of Weyerhaeuser Company (the “Company”) and its shareholders by
attracting, retaining and motivating employees, officers and directors key to
the growth and success of the Company by providing them the opportunity to
acquire a proprietary interest in the Company and to link their interests and
efforts to the long-term interests of the Company’s shareholders.

1.2 Replacement Plan

This Plan replaced the Company’s 1998 Long-Term Incentive Compensation Plan and
1992 Long-Term Incentive Compensation Plan (collectively, the “Prior Plans”). No
further grants may be made under the Prior Plans. Shares of Common Stock
reserved for issuance under the 1998 Plan in excess of the number of shares as
to which awards had been made as April 12, 2003, are no longer be available for
issuance.

SECTION 2. DEFINITIONS

As used in the Plan, the following definitions apply to the terms indicated
below:

2.1 “Award” means any Option, Stock Appreciation Right, Restricted Stock, Stock
Unit, Performance Share, Performance Unit, dividend equivalent, cash-based award
or other incentive payable in cash or in shares of Common Stock as may be
designated by the Committee from time to time.

2.2 “Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3
promulgated under the Exchange Act.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Change in Control” or “CIC” of the Company shall be deemed to have occurred
as of the first day that any one or more of the following conditions shall have
been satisfied:

(a) Any Person, but excluding the Company and any subsidiary of the Company and
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary of the Company (collectively, “Excluded Persons”),
directly or indirectly, becomes the Beneficial Owner of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities with respect to the election of directors of the
Company and such ownership continues for at least a period of 30 days (with the
end of such period being deemed the effective date of the CIC); or

 

1



--------------------------------------------------------------------------------

(b) During any 24-consecutive month period, the individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason other than death to constitute at least a majority of the Board,
provided, however, that except as set forth in the following sentence, an
individual who becomes a member of the Board subsequent to the beginning of the
24-month period shall be deemed to have satisfied such 24-month requirement (and
be an Incumbent Director) if such director was elected by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such period) or by prior operation of the
provisions of this Section 2.4(b). Notwithstanding the proviso set forth in the
preceding sentence, if any such individual initially assumes office as a result
of or in connection with either an actual or threatened solicitation with
respect to the election of directors (as such terms are used in Rule 14a-12(c)
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, then such individual shall not be considered an Incumbent
Director. For purposes of this Section 2.4(b), if at any time individuals who
initially assumed office as a result of or in connection with an arrangement or
understanding between the Company and any Person (an “Entity Designee”)
constitute at least one-half of the Board, none of such Entity Designees shall
be considered Incumbent Directors from that time forward; or

(c) There is consummated:

(i) a plan of complete liquidation of the Company; or

(ii) a sale or disposition of all or substantially all the Company’s assets in
one or a series of related transactions; or

(iii) a merger, consolidation, or reorganization of the Company or the
acquisition of outstanding Common Stock and as a result of or in connection with
such transaction (A) 35% or more of the outstanding Common Stock or the voting
securities of the Company outstanding immediately prior thereto or the
outstanding shares of common stock or the combined voting power of the
outstanding voting securities of the surviving entity are owned, directly or
indirectly, by any other corporation or Person other than (x) an Excluded Person
or (y) a Person who is, or if such Person beneficially owned 5% or more of the
outstanding Common Stock would be, eligible to report such Person’s beneficial
ownership on Schedule 13G pursuant to the rules under Section 13(d) of the
Exchange Act or (z) a Person that has entered into an agreement with the Company
pursuant to which such Person has agreed not to acquire additional voting
securities of the Company (other than pursuant to the terms of such agreement),
solicit proxies with respect to the Company’s voting securities or otherwise
participate in any contest relating to the election of directors of the Company,
or take other actions that could result in a Change in Control of the Company;
provided that this exclusion shall apply only so long as such agreement shall
remain in effect, or (B) the voting securities of the Company outstanding
immediately prior thereto do not immediately after such transaction continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than sixty percent (60%) of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after such merger, consolidation, or
reorganization.

2.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.6 “Committee” has the meaning set forth in Section 3.1.

2.7 “Common Stock” means the common stock, par value $1.25 per share, of the
Company.

 

2



--------------------------------------------------------------------------------

2.8 “Company” means Weyerhaeuser Company, a Washington corporation.

2.9 “Covered Employee” means a “covered employee” as that term is defined in
Section 162(m) of the Code or any successor provision.

2.10 “Disability” means “Disability” as defined by the Committee or the
Company’s vice president of human resources for purposes of the Plan or an
Award, or in the instrument evidencing the Award, or in a written employment or
services agreement.

2.11 “Effective Date” has the meaning set forth in Section 17.

2.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

2.13 “Fair Market Value” means the average of the high and low per share trading
prices (or the average of the opening and closing prices, or the closing price,
if so determined by the Committee) for the Common Stock as reported on the
consolidated transaction reporting system for New York Stock Exchange issues
during regular session trading or such other source the Committee deems reliable
for a single trading day or an average of trading days not to exceed 30 days
from the Grant Date or other date on which the Fair Market Value is determined,
at the Committee’s discretion.

2.14 “Grant Date” means the date on which the Committee completes the corporate
action authorizing the grant of an Award or such later date specified by the
Committee, provided that conditions to the exercisability or vesting of Awards
shall not defer the Grant Date.

2.15 “Incentive Stock Option” means an Option granted with the intention that it
qualify as an “incentive stock option” as that term is defined in Section 422 of
the Code or any successor provision.

2.16 “Layoff” means “Layoff” as defined by the Committee or the Company’s vice
president of human resources for purposes of the Plan or an Award or in the
instrument evidencing the Award or in a written employment or services
agreement.

2.17 “Non-qualified Stock Option” means an Option other than an Incentive Stock
Option.

2.18 “Non-recurring Items” means non-recurring items deemed not reflective of
the Company’s core operating performance, including, but not limited to,
exogenous events, acquisitions, divestitures, changes in accounting principles
or “extraordinary items” determined under generally accepted accounting
principles.

2.19 “Option” means a right to purchase Common Stock granted under Section 7.

2.20 “Participant” means any eligible person as set forth in Section 5 to whom
an Award is granted.

2.21 “Performance Criteria” has the meaning set forth in Section 11.1.

2.22 “Performance Share” has the meaning set forth in Section 10.1.

2.23 “Performance Unit” has the meaning set forth in Section 10.2.

 

3



--------------------------------------------------------------------------------

2.24 “Person” means any individual, corporation, partnership, association,
limited liability company, joint-stock company, trust, unincorporated
organization or government or political subdivision thereof, and as used in
Section 13(d) and 14(d) of the Exchange Act, including a “group” as defined in
Section 13(d).

2.25 “Plan” means the Weyerhaeuser Company 2004 Long-Term Incentive Compensation
Plan.

2.26 “Prior Plans” has the meaning set forth in Section 1.2.

2.27 “Related Company” means any entity that is directly or indirectly
controlled by the Company.

2.28 “Restricted Stock” means an Award of shares of Common Stock granted under
Section 9, the rights of ownership of which may be subject to restrictions
prescribed by the Committee.

2.29 “Retirement” means “Retirement” as defined by the Committee or the
Company’s vice president of human resources for purposes of the Plan or an Award
or in the instrument evidencing the Award or in a written employment or services
agreement.

2.30 “Securities Act” means the Securities Act of 1933, as amended from time to
time.

2.31 “Stock Appreciation Right” has the meaning set forth in Section 8.1.

2.32 “Stock Unit” means an Award granted under Section 9 denominated in units of
Common Stock.

2.33 “Substitute Awards” means Awards granted or shares of Common Stock issued
by the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, by a
company acquired by the Company or with which the Company combines.

2.34 “Termination of Service,” unless otherwise defined by the Committee or the
Company’s vice president of human resources or in the instrument evidencing the
Award or in a written employment or services agreement, means a termination of
employment or service relationship with the Company or a Related Company for any
reason, whether voluntary or involuntary, including by reason of death,
Disability, Retirement, or Layoff. Any question as to whether and when there has
been a Termination of Service for the purposes of an Award and the cause of such
Termination of Service shall be determined by the Company’s vice president of
human resources or by the Committee with respect to officers subject to the
reporting requirements of Section 16(a) of the Securities Act, and such
determination shall be final. Transfer of a Participant’s employment or service
relationship between wholly owned subsidiaries of the Company, or between the
Company and any wholly owned subsidiaries of the Company, shall not be
considered a Termination of Service for purposes of an Award. Unless the
Committee determines otherwise, a Termination of Service shall be deemed to
occur if the Participant’s employment or service relationship is with an entity
that has ceased to be a Related Company.

 

4



--------------------------------------------------------------------------------

SECTION 3. ADMINISTRATION

3.1 Administration of the Plan

The Plan shall be administered by the Compensation Committee of the Board.
Notwithstanding the foregoing, the Board or the Compensation Committee may
delegate responsibility for administering the Plan with respect to designated
classes of eligible persons to different committees consisting of one or more
members of the Board, subject to such limitations as the Board or the
Compensation Committee deems appropriate, except with respect to benefits to
non-employee directors and to officers subject to Section 16 of the Exchange Act
or officers who are or may be Covered Employees. Members of any committee shall
serve for such term as the Board may determine, subject to removal by the Board
at any time. To the extent consistent with applicable law, the Board or the
Compensation Committee may authorize one or more officers of the Company to
grant Awards to designated classes of eligible persons, within limits
specifically prescribed by the Board or the Committee; provided, however, that
no such officer shall have or obtain authority to grant Awards to himself or
herself or to any person subject to Section 16 of the Exchange Act. All
references in the Plan to the “Committee” shall be, as applicable, to the
Compensation Committee, or any other committee or any officer to whom the Board
or the Compensation Committee has delegated authority to administer the Plan.

3.2 Administration and Interpretation by Committee

Except for the terms and conditions explicitly set forth in the Plan, the
Committee shall have full power and exclusive authority, subject to such orders
or resolutions not inconsistent with the provisions of the Plan as may from time
to time be adopted by the Board, to (a) select the eligible persons as set forth
in Section 5 to whom Awards may from time to time be granted under the Plan;
(b) determine the type or types of Award to be granted to each Participant under
the Plan; (c) determine the number of shares of Common Stock to be covered by
each Award granted under the Plan; (d) determine the terms and conditions of any
Award granted under the Plan; (e) approve the forms of agreements for use under
the Plan; (f) determine whether, to what extent and under what circumstances
Awards may be settled in cash, shares of Common Stock or other property or
canceled or suspended; (g) interpret and administer the Plan and any instrument
or agreement entered into under the Plan; (h) establish such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (i) delegate ministerial duties to such of the
Company’s officers as it so determines; and (j) make any other determination and
take any other action that the Committee deems necessary or desirable for
administration of the Plan. Decisions of the Committee shall be final,
conclusive and binding on all persons, including the Company, any Participant,
any shareholder and any eligible person. A majority of the members of the
Committee may determine its actions and fix the time and place of its meetings.

SECTION 4. SHARES SUBJECT TO THE PLAN

4.1 Authorized Number of Shares

(a) Subject to adjustment from time to time as provided in this Section 4.1, the
maximum number of shares of Common Stock available for issuance under the Plan
shall be 10,033,509.

 

5



--------------------------------------------------------------------------------

(b) In the event a company acquired by the Company or with which the Company
combines (“Acquisition Party”) has shares available for awards or grants under a
pre-existing plan not adopted in contemplation of such acquisition or
combination, to the extent determined by the Committee or the Board, a number of
shares of Common Stock determined by applying the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
Acquisition Party to the number of shares available for grant under the terms of
such pre-existing plan shall be available for Awards under the Plan and shall
not reduce the shares of Common Stock authorized for issuance under the Plan;
provided, that such Awards shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination; and provided, further, that such Awards shall be
made only to individuals who were not employees or non-employee directors of the
Company or a Related Company prior to such acquisition or combination.

(c) Shares available for issuance under the Plan shall be increased by any
shares subject to outstanding awards under the Company’s Prior Plans on the date
of shareholder approval of the Plan that cease to be subject to such awards
(other than by reason of exercise or settlement of the awards to the extent they
are exercised for or settled in shares of Common Stock), subject to adjustment
from time to time as provided in this Section 4.1, which shares of Common Stock
shall cease, as of such date, to be available for grant and issuance under the
Prior Plans, but shall be available for issuance under the Plan.

(d) In the event, at any time or from time to time, a stock dividend, stock
split, reverse stock split, spin-off, combination or exchange of shares,
recapitalization, merger, consolidation, distribution to shareholders other than
a normal cash dividend or other change in the Company’s corporate or capital
structure results in (i) the outstanding shares of Common Stock, or any
securities exchanged therefore or received in their place, being exchanged for a
different number or kind of securities of the Company or of any other company or
(ii) new, different or additional securities of the Company or of any other
company being received by the holders of shares of Common Stock, then the
Committee shall make proportional adjustments in (A) the maximum number and kind
of securities available for issuance under the Plan; (B) the maximum number and
kind of securities issuable as Incentive Stock Options as set forth in
Section 4.2; (C) the maximum number and kind of securities that may be issued to
an individual in any one calendar year as set forth in Section 4.3; (D) the
maximum number and kind of securities that may be made subject to the different
types of Awards available under the Plan; and (E) the number and kind of
securities that are subject to any outstanding Award and the per share price of
such securities, without any change in the aggregate price to be paid therefor.

(e) The determination by the Committee as to the terms of any of the foregoing
adjustments shall be conclusive and binding.

(f) Notwithstanding the foregoing, the issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
for cash or property, or for labor or services rendered, either upon direct sale
or upon the exercise of rights or warrants to subscribe therefore, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, outstanding Awards.

 

6



--------------------------------------------------------------------------------

4.2 Share Usage

(a) Shares of Common Stock covered by an Award shall not be counted as used
unless and until they are actually issued and delivered to a Participant. If any
Award based on shares is settled for cash, or lapses, expires, terminates or is
canceled prior to the issuance of shares thereunder, the shares subject to such
Awards shall again be available for issuance under the Plan. In the event that
any Option or other Award granted hereunder is exercised through the tendering
of shares (either actually or by attestation) or in the event that withholding
tax liabilities arising from such Award are satisfied by the tendering of shares
or by the withholding of shares by the Company, the number of shares of Common
Stock issued net of the shares of Common Stock tendered or withheld shall be
counted for purposes of determining the maximum number of shares of Common Stock
available for issuance under the Plan. In addition, Substitute Awards shall not
reduce the shares of Common Stock authorized for issuance under the Plan. The
number of shares available for issuance under the Plan shall not be reduced to
reflect any dividends or dividend equivalents that are reinvested into
additional shares or credited as additional Restricted Stock, Stock Units,
Performance Shares or Performance Units. All shares issued under the Plan shall
be authorized and unissued shares.

(b) The Committee shall have the authority to grant Awards as an alternative to
or as the form of payment for grants or rights earned or due under other
compensation plans or arrangements of the Company.

(c) Notwithstanding the foregoing, the maximum number of shares that may be
issued upon the exercise of Incentive Stock Options shall be 10,033,509, subject
to adjustment as provided in Section 4.1(d); and provided, further, that for
purposes of Section 4.3, any such shares shall be counted in accordance with the
requirements of Section 162(m) of the Code.

4.3 Limitations

(a) Subject to adjustment as provided in Section 4.1(d), no Participant shall be
eligible to receive in any one calendar year (i) Options or Stock Appreciation
Rights under the Plan relating to more than 1,327,093 shares of Common Stock or
(ii) Restricted Stock, Stock Units, Performance Shares or Performance Units
under the Plan aggregating more than 540,584 shares of Common Stock.

(b) Subject to adjustment as provided in Section 4.1(d), the aggregate number of
shares that may be issued pursuant to Awards granted under the Plan (other than
Awards of Options or Stock Appreciation Rights) shall not exceed 9,189,936

(c) Subject to adjustment as provided in Section 4.1(d), the aggregate number of
shares that may be issued pursuant to Awards granted under the Plan (other than
Awards of Options or Stock Appreciation Rights) that (i) are not (A) subject to
restrictions based on the satisfaction of specified performance goals or
(B) granted in lieu of the payment of performance-based cash incentive awards;
or (ii) contain no restrictions or contain restrictions based solely on
continuous employment or services for less than three years (except where
Termination of Service occurs by reason of death, Retirement, Disability or
Layoff) shall not exceed 5% of the authorized number of shares pursuant to
Section 4.1(a).

 

7



--------------------------------------------------------------------------------

SECTION 5. ELIGIBILITY

An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects. The above are
“eligible persons.”

SECTION 6. AWARDS

6.1 Form and Grant of Awards

The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan. Such Awards may be granted
either alone, in addition to or in tandem with any other type of Award.

6.2 Evidence of Awards

Awards granted under the Plan shall be evidenced by a written instrument that
shall contain such terms, conditions, limitations and restrictions as the
Committee shall deem advisable and that are not inconsistent with the Plan.

SECTION 7. OPTIONS

7.1 Grant of Options

The Committee may grant Options designated as Incentive Stock Options or
Non-qualified Stock Options.

7.2 Option Exercise Price

The exercise price for shares purchased under an Option shall be as determined
by the Committee, but shall not be less than the Fair Market Value of the Common
Stock for the Grant Date, except in the case of Substitute Awards. In no event
shall the Committee, without the prior approval of the Company’s shareholders,
cancel any outstanding Option for the purpose of reissuing the Option to the
Participant at a lower exercise price or reduce the exercise price of an
outstanding Option.

7.3 Terms of Options

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be as
established for that Option by the Committee or, if not so established, shall be
10 years from the Grant Date.

7.4 Exercise of Options

(a) The Committee shall establish and set forth in each instrument that
evidences an Option the time at which, or the installments in which, the Option
shall vest and become exercisable, any of which provisions may be waived or
modified by the Committee at any time.

(b) To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery as directed by the
Company to the Company or a brokerage firm designated or approved by the Company
of a written stock option exercise agreement or notice, in a form and in
accordance with procedures established by the Committee, setting forth the
number of shares with respect to which the Option is being exercised, the
restrictions imposed on the shares purchased under such exercise agreement, if
any, and such representations and agreements as may be required by the
Committee, accompanied by payment in full as described in Section 7.5. An Option
may be exercised only for whole shares and may not be exercised for less than a
reasonable number of shares at any one time, as determined by the Committee.

 

8



--------------------------------------------------------------------------------

7.5 Payment of Exercise Price

The exercise price for shares purchased under an Option shall be paid in full as
directed by the Company to the Company or a brokerage firm designated or
approved by the Company by delivery of consideration equal to the product of the
Option exercise price and the number of shares purchased. Such consideration
must be paid before the Company will issue the shares being purchased and must
be in a form or a combination of forms acceptable to the Committee for that
purchase, which forms may include: (a) check; (b) wire transfer; (c) tendering
by attestation shares of Common Stock already owned by the Participant for at
least six months (or any shorter period sufficient to avoid a charge to the
Company’s earnings for financial reporting purposes) that on the day prior to
the exercise date have a Fair Market Value equal to the aggregate exercise price
of the shares being purchased under the Option; (d) to the extent permitted by
applicable law, delivery of a properly executed exercise notice, together with
irrevocable instructions to a brokerage firm designated or approved by the
Company to deliver promptly to the Company the aggregate amount of sale or loan
proceeds to pay the Option exercise price and any tax withholding obligations
that may arise in connection with the exercise, all in accordance with the
regulations of the Federal Reserve Board; or (e) such other consideration as the
Committee may permit in its sole discretion, including, where permitted by law
and the Committee, other Awards. Notwithstanding the foregoing, if the Company
becomes subject to new accounting rules applicable to equity-based compensation,
and is required to or elects to expense the cost of Options pursuant to FAS 123
(or a successor or other standard), the Committee shall have the sole discretion
to substitute, without receiving Participant permission, SARs paid only in stock
for outstanding Options; provided, the terms of the substituted stock SARs are
the same as the terms for the Options, the number of shares underlying the
number of stock SARs equals the number of shares underlying the Options and the
difference between the Fair Market Value of the underlying Shares and the Grant
Price of the SARs is equivalent to the difference between the Fair Market Value
of the underlying Shares and the Option Price of the Options.

7.6 Post-Termination Exercise

The Committee shall establish and set forth in each instrument that evidences an
Option whether the Option shall continue to be exercisable, and the terms and
conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time.

7.7 Incentive Stock Options

The terms of any Incentive Stock Options shall comply in all respects with the
provisions of Section 422 of the Code, or any successor provision, and any
regulations promulgated thereunder. Individuals who are not employees of the
Company or one of its parent or subsidiary corporations (as such terms are
defined for purposes of Section 422 of the Code) may not be granted Incentive
Stock Options. To the extent that the aggregate Fair Market Value of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year exceeds $100,000 or, if
different, the maximum limitation in effect at the time of grant under the Code
(the Fair Market Value being determined as of the Grant Date for the Option),
such portion in excess of $100,000 shall be treated as Nonqualified Stock
Options.

 

9



--------------------------------------------------------------------------------

SECTION 8. STOCK APPRECIATION RIGHTS

8.1 Grant of Stock Appreciation Rights

The Committee may grant stock appreciation rights (“Stock Appreciation Rights”
or “SARs”) to Participants at any time. A SAR may be granted in tandem with an
Option or alone (“freestanding”). The grant price of a tandem SAR shall be equal
to the exercise price of the related Option, and the grant price of a
freestanding SAR shall be equal to the Fair Market Value of the Common Stock for
the Grant. A SAR may be exercised upon such terms and conditions and for the
term as the Committee determines in its sole discretion; provided, however,
that, subject to earlier termination in accordance with the terms of the Plan
and the instrument evidencing the SAR, the term of a freestanding SAR shall be
as established for that SAR by the Committee or, if not so established, shall be
10 years, and in the case of a tandem SAR, (a) the term shall not exceed the
term of the related Option and (b) the tandem SAR may be exercised for all or
part of the shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option, except that the tandem
SAR may be exercised only with respect to the shares for which its related
Option is then exercisable.

8.2 Payment of SAR Amount

Upon the exercise of a SAR, a Participant shall be entitled to receive payment
from the Company in an amount determined by multiplying: (a) the difference
between the market price at which the shares of Common Stock are trading on the
New York Stock Exchange as of the time of exercise over the grant price by
(b) the number of shares with respect to which the SAR is exercised. At the
discretion of the Committee, the payment upon exercise of a SAR may be in cash,
in shares of equivalent value, in some combination thereof or in any other
manner approved by the Committee in its sole discretion.

SECTION 9. RESTRICTED STOCK AND STOCK UNITS

9.1 Grant of Restricted Stock and Stock Units

The Committee may grant Restricted Stock and Stock Units on such terms and
conditions and subject to such repurchase or forfeiture restrictions, if any
(which may be based on continuous service with the Company or a Related Company
or the achievement of any of the Performance Criteria set forth in
Section 11.1), as the Committee shall determine in its sole discretion, which
terms, conditions and restrictions shall be set forth in the instrument
evidencing the Award.

9.2 Issuance of Shares

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Committee, and subject to the provisions of Section 13,
(a) the shares of Restricted Stock covered by each Award of Restricted Stock
shall become freely transferable by the Participant, and (b) Stock Units shall
be paid in cash, shares of Common Stock or a combination of cash and shares of
Common Stock as the Committee shall determine in its sole discretion. Any
fractional shares subject to such Awards shall be paid to the Participant in
cash.

 

10



--------------------------------------------------------------------------------

9.3 Dividends and Distributions

Participants holding shares of Restricted Stock or Stock Units may, if the
Committee so determines, be credited with dividends paid with respect to the
underlying shares or dividend equivalents while they are so held in a manner
determined by the Committee in its sole discretion. The Committee may apply any
restrictions to the dividends or dividend equivalents that the Committee deems
appropriate. The Committee, in its sole discretion, may determine the form of
payment of dividends or dividend equivalents, including cash, shares of Common
Stock, Restricted Stock or Stock Units.

SECTION 10. PERFORMANCE SHARES AND PERFORMANCE UNITS

10.1 Grant of Performance Shares

The Committee may grant Awards of performance shares (“Performance Shares”) and
designate the Participants to whom Performance Shares are to be awarded and
determine the number of Performance Shares, the length of the performance period
and the other terms and conditions of each such Award. Each Award of Performance
Shares shall, upon the attainment of performance goals and other terms and
conditions specified by the Committee, entitle the Participant to a payment in
the form established by the Committee. The form of payment may be in cash,
shares of Common Stock, Options, Share Appreciation Rights, Restricted Stock or
other awards or any combination of cash, shares of Common Stock, Share
Appreciation Rights, Restricted Stock or other awards. Notwithstanding
satisfaction of any performance goals, the number of shares of Common Stock
issued under an Award of Performance Shares may be adjusted on the basis of such
further consideration as the Committee shall determine in its sole discretion.
However, the Committee may not, in any event, increase the number of shares of
Common Stock earned upon satisfaction of any performance goal by any Covered
Employee.

10.2 Grant of Performance Units

The Committee may grant Awards of performance units (“Performance Units”) and
designate the Participants to whom Performance Units are to be awarded and
determine the number of Performance Units and the terms and conditions of each
such Award. Performance Units shall entitle the Participant to a payment in cash
upon the attainment of performance goals and other terms and conditions
specified by the Committee. Notwithstanding the satisfaction of any performance
goals, the amount to be paid under an Award of Performance Units may be adjusted
on the basis of such further consideration as the Committee shall determine in
its sole discretion. However, the Committee may not, in any event, increase the
amount earned under Awards of Performance Units upon satisfaction of any
performance goal by any Covered Employee, and the maximum amount earned by such
Covered Employee in any calendar year may not exceed $5,000,000. The Committee,
in its discretion, may substitute actual shares of Common Stock for the cash
payment otherwise required to be made to a Participant pursuant to a Performance
Unit.

 

11



--------------------------------------------------------------------------------

SECTION 11. PERFORMANCE CRITERIA

11.1 Awards Subject to Performance Goals

Awards of Restricted Stock, Stock Units, Performance Shares, Performance Units
and other Awards made pursuant to the Plan may be made subject to the attainment
of performance goals relating to one or more of the following business criteria
within the meaning of Section 162(m) of the Code: profits (including, but not
limited to, profit growth, net operating profit or economic profit);
profit-related return ratios; return measures (including, but not limited to,
return on assets, capital, equity or sales); cash flow (including, but not
limited to, operating cash flow, free cash flow or cash flow return on capital);
earnings (including, but not limited to, earnings growth, net earnings, earnings
per share, or earnings before or after taxes); net sales growth; net income
(before or after taxes, interest, depreciation and/or amortization); gross or
operating margins; productivity ratios; share price (including, but not limited
to, growth measures and total shareholder return); expense targets; margins;
cost reduction; cash value added; operating efficiency; customer satisfaction;
and working capital targets (“Performance Criteria”). Performance Criteria may
be stated in absolute terms or relative to comparison companies or indices to be
achieved during a period of time.

11.2 Use and Calculation of Performance Criteria

Any Performance Criteria may be used to measure the performance of the Company
as a whole or any business unit of the Company. Any Performance Criteria may
include or exclude Non-recurring Items. Performance Criteria shall be calculated
in accordance with (a) the Company’s financial statements or generally accepted
accounting principles, or (b) under a methodology established by the Committee
prior to the issuance of an Award that is consistently applied and identified in
the audited financial statements, including footnotes, or the Management’s
Discussion and Analysis section of the Company’s annual report. The Committee
may not in any event increase the amount of compensation payable to a Covered
Employee upon the satisfaction of any Performance Criteria.

SECTION 12. OTHER STOCK OR CASH BASED AWARDS

In addition to the Awards described in Sections 7 through 10, and subject to the
terms of the Plan, the Committee may grant other incentives payable in cash or
in shares of Common Stock under the Plan as it determines to be in the best
interests of the Company and subject to such other terms and conditions as it
deems appropriate; provided, however, that the maximum amount that any
Participant shall be eligible to receive in any one calendar year shall be
$5,000,000.

SECTION 13. WITHHOLDING

(a) The Company may require the Participant to pay to the Company the amount of
(i) any taxes that the Company is required by applicable federal, state, local
or foreign law to withhold with respect to the grant, vesting or exercise of an
Award (“tax withholding obligations”) and (ii) any amounts due from the
Participant to the Company or to any Related Company (“other obligations”). The
Company shall not be required to issue any shares of Common Stock under the Plan
until such tax withholding obligations and other obligations are satisfied.

 

12



--------------------------------------------------------------------------------

(b) The Committee may permit or require a Participant to satisfy all or part of
his or her tax withholding obligations and other obligations by (i) paying cash
to the Company, (ii) having the Company withhold an amount from any cash amounts
otherwise due or to become due from the Company to the Participant, (iii) having
the Company withhold a number of shares of Common Stock that would otherwise be
issued to the Participant (or become vested in the case of Restricted Stock)
having a Fair Market Value equal to the tax withholding obligations and other
obligations (up to the employer’s minimum required tax withholding rate if such
a limitation is necessary to avoid a charge to the Company for financial
reporting purposes), or (iv) surrendering a number of shares of Common Stock the
Participant already owns having a value equal to the tax withholding obligations
and other obligations (up to the employer’s minimum required tax withholding
rate to the extent the Participant has owned the surrendered shares for less
that six months if such a limitation is necessary to avoid a charge to the
Company for financial reporting purposes).

SECTION 14. ASSIGNABILITY

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by the Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except that to the extent permitted by the Committee, in its
sole discretion, a Participant may designate one or more beneficiaries on a
Company-approved form who may receive payment under an Award after the
Participant’s death. During a Participant’s lifetime, an Award may be exercised
only by the Participant.

SECTION 15. AMENDMENT AND TERMINATION

15.1 Amendment, Suspension or Termination of the Plan

The Board or the Compensation Committee of the Board may amend, suspend or
terminate the Plan or any portion of the Plan at any time and in such respects
as it shall deem advisable; provided, however, that, to the extent required by
applicable law, regulation or stock exchange rule, shareholder approval shall be
required for any amendment to the Plan.

15.2 Term of the Plan

Unless sooner terminated as provided herein, the Plan shall terminate on
April 13, 2013. After the Plan is terminated, no future Awards may be granted,
but Awards previously granted shall remain outstanding in accordance with their
applicable terms and conditions and the Plan’s terms and conditions.
Notwithstanding the foregoing, no Incentive Stock Options may be granted more
than 10 years after April 13, 2004.

15.3 Consent of Participant

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any outstanding Award under the
Plan. Any change or adjustment to an outstanding Incentive Stock Option shall
not, without the consent of the Participant, be made in a manner so as to
constitute a “modification” that would cause such Incentive Stock Option to fail
to continue to qualify as an Incentive Stock Option. Notwithstanding the
foregoing, any adjustments made pursuant to Section 4.1 shall not be subject to
these restrictions.

 

13



--------------------------------------------------------------------------------

SECTION 16. GENERAL

16.1 No Individual Rights

(a) No individual or Participant shall have any claim to be granted any Award
under the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.

(b) Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment contract or confer or be deemed to confer on any
Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.

16.2 Issuance of Shares

(a) Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.

(b) The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made. The Company may issue certificates for shares with such
legends and subject to such restrictions on transfer and stop-transfer
instructions as counsel for the Company deems necessary or desirable for
compliance by the Company with federal, state and foreign securities laws. The
Company may also require such other action or agreement by the Participants as
may from time to time be necessary to comply with applicable securities laws.

(c) To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a non-certificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

16.3 No Rights as a Shareholder

Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment or services agreement, no Option or Award
denominated in units shall entitle the Participant to any cash dividend, voting
or other right of a shareholder unless and until the date of issuance under the
Plan of the shares that are the subject of such Award.

 

14



--------------------------------------------------------------------------------

16.4 Compliance with Laws and Regulations

(a) Notwithstanding anything in the Plan to the contrary, the Committee, in its
sole discretion, may bifurcate the Plan so as to restrict, limit or condition
the use of any provision of the Plan to Participants who are officers or
directors subject to Section 16 of the Exchange Act without so restricting,
limiting or conditioning the Plan with respect to other Participants.
Additionally, in interpreting and applying the provisions of the Plan, any
Option granted as an Incentive Stock Option pursuant to the Plan shall, to the
extent permitted by law, be construed as an “incentive stock option” within the
meaning of Section 422 of the Code.

(b) The Plan and Awards granted under the Plan are intended to be exempt from
the requirements of Code Section 409A to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the involuntary separation pay plan exception described
in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To the extent
Code Section 409A is applicable to the Plan or any Award granted under the Plan,
it is intended that the Plan and any Awards granted under the Plan comply with
the deferral, payout and other limitations and restrictions imposed under Code
Section 409A. Notwithstanding any other provision of the Plan or any Award
granted under the Plan to the contrary, the Plan and any Award granted under the
Plan shall be interpreted, operated and administered in a manner consistent with
such intentions.

Without limiting the generality of the foregoing, and notwithstanding any other
provision of the Plan or any Award granted under the Plan to the contrary, with
respect to any payments and benefits under the Plan or any Award granted under
the Plan to which Code Section 409A applies, all references in the Plan or any
Award granted under the Plan to the termination of the Participant’s employment
or service are intended to mean the Participant’s “separation from service,”
within the meaning of Code Section 409A(a)(2)(A)(i). In addition, if the
Participant is a “specified employee,” within the meaning of Code Section 409,
then to the extent necessary to avoid subjecting the Participant to the
imposition of any additional tax under Code Section 409A, amounts that would
otherwise be payable under the Plan or any Award granted under the Plan during
the six-month period immediately following the Participant’s “separation from
service,” within the meaning of Code Section 409A(a)(2)(A)(i), shall not be paid
to the Participant during such period, but shall instead be accumulated and paid
to the Participant (or, in the event of the Participant’s death, the
Participant’s estate) in a lump sum on the first business day after the earlier
of the date that is six months following the Participant’s separation from
service or the Participant’s death.

Notwithstanding any other provision in the Plan, the Committee, to the extent it
deems necessary or advisable in its sole discretion, reserves the right, but
shall not be required, to unilaterally amend or modify the Plan and any Award
granted under the Plan so that the Award qualifies for exemption from or
complies with Code Section 409A; provided, however, that the Committee makes no
representations that Awards granted under the Plan shall be exempt from or
comply with Code Section 409A and makes no undertaking to preclude Code
Section 409A from applying to Awards granted under the Plan.

16.5 Participants in Other Countries

The Committee shall have the authority to adopt such modifications, procedures
and subplans as may be necessary or desirable to comply with provisions of the
laws of other countries in which the Company or any Related Company may operate
to ensure the viability of the benefits from Awards granted to Participants
employed in such countries, to comply with applicable foreign laws and to meet
the objectives of the Plan.

 

15



--------------------------------------------------------------------------------

16.6 No Trust or Fund

The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

16.7 Successors

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.

16.8 Severability

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee’s
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.

16.9 Choice of Law

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Washington without
giving effect to principles of conflicts of law.

16.10 Treatment of Awards Following a Change in Control

(a) Notwithstanding any other provision in the Plan to the contrary, upon the
occurrence of a Change in Control, unless otherwise provided in the instrument
evidencing the Award or in a written employment or other agreement between the
Participant and the Company, or specifically prohibited under applicable laws,
or by the rules and regulations of any governing governmental agencies or
national securities exchanges:

(i) Any and all Options and Stock Appreciation Rights shall become fully vested
and immediately exercisable, and shall remain exercisable throughout their
entire term;

(ii) Any restriction periods and restrictions imposed on Restricted Stock or
Stock Unit Awards that are not performance-based shall lapse;

(iii) The target pay out opportunities attainable under all outstanding Awards
that are performance-based shall be deemed to have been fully earned for the
entire performance period(s) and restrictions shall lapse and such Awards shall
be immediately settled or distributed;

(iv) The restrictions and other conditions applicable to any other Stock Unit
Awards or any other awards shall lapse, and such other Stock Unit Awards or such
other awards shall become free of all restrictions, limitations or conditions
and become fully vested and transferable to the full extent of the original
grant.

 

16



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Plan to the contrary, (i) any adjustments
made pursuant to this Section 16.10 to Awards that are considered “deferred
compensation” within the meaning of Code Section 409A shall be made in
compliance with the requirements of Code Section 409A and (ii) any adjustments
made pursuant to this Section 16.10 to Awards that are not considered “deferred
compensation” subject to Code Section 409A shall be made in such a manner as to
ensure that after such adjustment the Awards either (x) continue not to be
subject to Code Section 409A or (y) comply with the requirements of Code
Section 409A.

SECTION 17. EFFECTIVE DATE

The Plan is amended and restated effective December 8, 2010 (the “Effective
Date”).

 

17